DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 05/02/2022 has been entered. Claims 1-20 are pending in the instant patent application. Claims 1, 5, 11, 14 and 15 are amended. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §101 rejections.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered and are persuasive.
Examiner has analyzed the newly amended claims in light of 101 analysis (PEG 2019) and has found that the claims do not recite an abstract idea enumerated in the 2019 PEG. Therefore, the claim is eligible and the analysis is concluded.


Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 6, 8, 11, 12, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel et al. (US 2021/0406787 A1) in view of Agarwal (US 2012/0095585 A1) further in view of Noland et al. (US 2017/0132200 A1).
	Regarding Claim 1, Zittel teaches the limitations of Claim 1 which state
	receiving a workflow model including configuration data and multiple states, each of the multiple states being associated with multiple triggers and including multiple actions (Zittel: Para 0067-0069 via in at least A workflow is associated with an issue type and defines possible state and state transitions for issues of that type. A workflow may additionally define which user roles (or specific users) have permission to perform a particular state transition and any conditions that must be met in order to a transition to be possible. As an example, a simple workflow may have three states: ‘pending’, ‘approved’, ‘rejected’ and permissible state transitions of ‘pending’ to ‘approved’ and ‘pending to ‘rejected’….a workflow associated with a particular CM issue type (the particular CM issue type created to cater for a particular operation performed by a CRS 140) may define four states: pending, under review, approved, rejected. The workflow may also define permissible state transitions of ‘pending’.fwdarw.‘approved’, ‘pending’.fwdarw.‘under review’, ‘under review’.fwdarw.‘approved’, and ‘under review’.fwdarw.‘rejected’…Configuration of the ITS 120 may also include defining one or more automation rules. Generally speaking, a given automation rule defines a trigger (i.e. an event that causes the rule to run), a set of zero or more conditions (which are evaluated when the rule is run), and a set of one or more actions (which may be performed when the requisite conditions are satisfied));
	 automatically detecting at least one of the multiple triggers of at least one of the multiple states of the workflow model (Zittel: Para 0072, 0133 via As another example, an automation rule may define that if an issue of a defined type is created (the trigger) and the issue has a completion time within the next 4 hours (a condition, in this case based on the value of a ‘completion time’ field of the issue and a current time), that issue is automatically transitioned from its initial state to an ‘under review’ state (a first action) and an instant message is communicated to a designated user requesting approval (a second action). Continuing this example, a second automation rule may be created with: a trigger that is creation of an issue of the particular type (e.g. type 001); a condition that is risk=high (i.e. that the risk determined for the operation associated with the issue is low); a first action that is transition to the ‘under review’ workflow state; a second action that is generate and communicate a notification to a particular user or group of users (e.g. via email, instant message, display of a message in a user's application interface (the interface being generated by an ITS client application 114 running on a user device 110), and/or an alternative channel) that approval is required. In this case, if an issue of type 001 is created and it has a high risk, the automation triggers and causes the issue management application 130 to: automatically transition the issue from the ‘pending’ workflow state to the ‘under review’ workflow state; and automatically generate/send a notification to the defined user/user group);
	determining a particular state of the workflow model based on the at least one detected trigger (Zittel: Para 0072 via As another example, an automation rule may define that if an issue of a defined type is created (the trigger) and the issue has a completion time within the next 4 hours (a condition, in this case based on the value of a ‘completion time’ field of the issue and a current time), that issue is automatically transitioned from its initial state to an ‘under review’ state (a first action) and an instant message is communicated to a designated user requesting approval (a second action)).
	However, Zittel does not explicitly disclose the limitation of Claim 1 which states a plurality of different applications connected to the workflow model, the plurality of different applications comprising one or more in-product applications and one or more remote applications and based on a plurality of activities that occur in at least a subset of the plurality of different applications.
	Agarwal though, with the teachings of Zittel, teaches of
	a plurality of different applications connected to the workflow model, the plurality of different applications comprising one or more in-product applications and one or more remote applications (Agarwal: Para 0023-0027, 0033-0034 via in at least The MES application 112, the PLM application 114, the ERP application 116, and the BPM application 118 may each execute on a dedicated computer system. For example, the MES application 112 may execute on a first computer system, the PLM application 114 may execute on a second computer system, the ERP application 116 may execute on a third computer system, and the BPM application 118 may execute on a fourth computer application, where each of the first, second, third, and fourth computer systems are different computer systems. Alternatively, one or more of the applications 112, 114, 116, 118 may execute on the same computer system…A workflow may comprise a plurality of tasks that are each completed by one or more workers. The tasks of a workflow may be related to each other in various ways. The tasks of a workflow may be related serially. For example, a first task may execute and on completion trigger a second task; the second task may execute and on completion trigger a third task; and the third task may execute and on completion the workflow may be completed. The tasks of a workflow may be related in parallel. For example, a fourth task may execute and trigger a fifth task and a sixth task; the fourth task may execute concurrently with the fifth task and the sixth task; the workflow may be completed when each of the fourth task, the fifth task, and the sixth task complete…the ERP application 116, the PLM application 114, and other applications may be referred to as a business layer of the system 100. In an embodiment, the business layer may be provided by computers located at a corporate headquarters or using cloud computing resources provided by third party cloud computing vendors. In an embodiment, the MES application 112 and/or the BPM application 118 may be provided in a distributed manner by computers located in one or more manufacturing plants. Alternatively, the MES application 112 and/or the BPM application 118 may be provided in a centralized manner by computers located in the corporate headquarters or using cloud computing resources provided by third party cloud computing vendors. Alternatively, one or more of the applications 112, 114, 116, 118 may execute at one or more business locations away from both the corporate headquarters and the manufacturing plant…The MES application 112, the PLM application 114, and the ERP application 116 are unified by the BPM application 118 that promotes appropriate collaboration of workers) and 
	based on a plurality of activities that occur in at least a subset of the plurality of different applications (Agarwal: Para 0026, 0030 via A workflow may comprise a plurality of tasks that are each completed by one or more workers. The tasks of a workflow may be related to each other in various ways. The tasks of a workflow may be related serially. For example, a first task may execute and on completion trigger a second task; the second task may execute and on completion trigger a third task; and the third task may execute and on completion the workflow may be completed. The tasks of a workflow may be related in parallel. For example, a fourth task may execute and trigger a fifth task and a sixth task; the fourth task may execute concurrently with the fifth task and the sixth task; the workflow may be completed when each of the fourth task, the fifth task, and the sixth task complete. Workflows that combine serial and parallel tasks are also contemplated. Tasks may generate events, and the events may act as triggers to invoke or launch other tasks that are part of the same workflow. Alternatively, a task in a workflow may generate an event that triggers invocation of a task that begins a different workflow and both workflows continue executing to completion…The BPM application 118 is employed to automate complex business processes across disparate business applications and organizations. This functionality may generally be referred to as BPM. BPM views the enterprise from an end-to-end process perspective. The BPM defines and manages how business activities are executed, including the interaction of people and/or systems. BPM may comprise modeling, execution, analysis, and improvement. Modeling may comprise modeling processes, forms, reports, data, and other items.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zittel with the teachings of Agarwal in order to have a plurality of different applications connected to the workflow model, the plurality of different applications comprising one or more in-product applications and one or more remote applications and based on a plurality of activities that occur in at least a subset of the plurality of different applications. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Zittel does not explicitly disclose the limitation of Claim 1 which states distributing a notification according to a set of roles and permissions included in the configuration data, the notification including at least one action from the multiple actions.
	Noland though, with the teachings of Zittel/Agarwal, teaches of
	distributing a notification according to a set of roles and permissions included in the configuration data, the notification including at least one action from the multiple actions (Noland: Para 0005, 0205 via in at least Each team can comprise a plurality of roles, with each task corresponding to a role that corresponds to a team member, with at least one team member being selected among a plurality of users having such role, and may also include each task, step, and workstate having a deadline, wherein each team member receives a notification when a threshold amount of time, prior to their task's deadline, is exceeded and a subsequent notification when the deadline elapses…Each user can also be displayed by their name 102 and/or email address 50. Each user also can also have a menu of user actions 192, which may include, for example, resetting the user's password 197, logging the user off 104, setting branch user permissions 198, and disabling the user's account 199. There is also an option to add a new user 194. FIG. 18 depicts an add new user interface 195 and a new user confirmation indicator 196. Returning to FIG. 17, selecting the set branch user permissions option 198 can bring up the branch user permissions interface depicted in FIG. 19. For each branch, such as the ‘PIRT Sales’ branch, each user's name 102 can be listed, along with options associated with the branch to permit access 202 for the user to branch emails, to allow the user to receive email alerts 204, and to allow the user to receive notifications 206 of branch emails.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zittel/Agarwal with the teachings or Noland in order to have distributing a notification according to a set of roles and permissions included in the configuration data, the notification including at least one action from the multiple actions. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Zittel/Agarwal/Noland, teaches the limitations of Claim 1 which state
	receiving a confirmation that the at least one action included in the notification is complete (Zittel: Para 0133 via Continuing this example, a second automation rule may be created with: a trigger that is creation of an issue of the particular type (e.g. type 001); a condition that is risk=high (i.e. that the risk determined for the operation associated with the issue is low); a first action that is transition to the ‘under review’ workflow state; a second action that is generate and communicate a notification to a particular user or group of users (e.g. via email, instant message, display of a message in a user's application interface (the interface being generated by an ITS client application 114 running on a user device 110), and/or an alternative channel) that approval is required);
	transitioning the workflow model to a new state based on the confirmation (Zittel: Para 0133 via …In this case, if an issue of type 001 is created and it has a high risk, the automation triggers and causes the issue management application 130 to: automatically transition the issue from the ‘pending’ workflow state to the ‘under review’ workflow state; and automatically generate/send a notification to the defined user/user group. Following this, an appropriately permissioned user may, following review of the issue, manually transition the issue to the ‘approved’ workflow state (if the operation associated with the issue is approved) or to the ‘rejected’ workflow state (if the operation associated with the issue is rejected)).
	Regarding Claim 2, Zittel/Agarwal/Noland teaches the limitations of Claim 5 which state wherein the roles and permissions identify one or more users that are responsible for completing the multiple actions included in each workflow state, the method further comprising:
	configuring the roles and permissions based on a related set of roles and permissions for the one or more users in the application (Noland: Para 0205 via Each user can also be displayed by their name 102 and/or email address 50. Each user also can also have a menu of user actions 192, which may include, for example, resetting the user's password 197, logging the user off 104, setting branch user permissions 198, and disabling the user's account 199… For each branch, such as the ‘PIRT Sales’ branch, each user's name 102 can be listed, along with options associated with the branch to permit access 202 for the user to branch emails, to allow the user to receive email alerts 204, and to allow the user to receive notifications 206 of branch emails. In some embodiments, denying access 202 to a user can preclude options to permit the user access to email alerts 204 and/or notifications 206. The branch user permissions interface can also utilize a set permissions confirmation indicator).
	Regarding Claim 5, Zittel/Agarwal/Noland teaches the limitations of Claim 5 which state
	confirming that the multiple actions in each of the multiple states of the workflow model are complete; receiving an output generated by the completed multiple actions; and using the output to complete a business task (Noland: Para 0016 via In other variations of the computer-implemented method, system, and/or non-transitory computer-readable medium, the template editor further comprises a customizable checklist designating which fields in a rendered document require completion prior to the rendered document being designated as complete).
	Regarding Claim 6, Zittel/Agarwal/Noland teaches the limitations of Claim 6 which state
	determining that at least one of the multiple actions of the multiple states of the workflow model is not confirmed as complete; sending a reminder notification including the incomplete action to a user responsible for completing the incomplete action; and receiving a confirmation from the user that the incomplete action is completed (Noland: Para 0005 via In some embodiments of the computer- implemented method, system, and/or non-transitory computer-readable medium, the workflow comprises a workstate whose initiation requires the completion of another workstate, each workstate comprises a task whose initiation requires the completion of another task, and a team is assigned to each workstate. Each team can comprise a plurality of roles, with each task corresponding to a role that corresponds to a team member, with at least one team member being selected among a plurality of users having such role, and may also include each task, step, and workstate having a deadline, wherein each team member receives a notification when a threshold amount of time, prior to their task's deadline, is exceeded and a subsequent notification when the deadline elapses. Each step can be completed when the last incomplete constituent task is completed, with each workstate being completed when the last incomplete constituent step is completed, and with the workflow is completed with the last incomplete workstate is completed).
	Regarding Claim 8, Zittel/Agarwal/Noland teaches the limitations of Claim 8 which state
	wherein the workflow model is an approval workflow model and the multiple actions included in the multiple states of the approval workflow model include subtasks for approving a decision or completed document (Noland: Para 0027, 0193 via In other embodiments, the computer-implemented method, system, and/or non-transitory computer-readable medium comprises a signature input field that includes options to type and draw a signature, an option indicating the signer is authorized to sign, and an option indicating the client cannot sign with a field receiving the signer's name and relationship to the client and a field receiving a reason the client cannot sign. The home interface further provides the user with options to search for workflows by various criteria, including a client's name 112 and workflow status 114 (e.g., new assessment, in progress, submitted, printed to fax, accepted, rejected completed, downloaded, overdue, and cancelled). Any text field described herein can utilize any type of suitable search technique, such as searching existing records according to a received portion of a name, a partial description, or a partial number. Additionally, a user can also search for client accounts from BRIGHTREE® or any other suitable data sources or external databases, which may require separate authentication, as depicted in FIG. 16).	
	Regarding Claim 11, it is analogous in nature to Claim 1 and is rejected for the same reasons. In addition, Noland teaches of a repository (Noland: Para 0317), a network interface, system and processor (Noland: Para 0352).
	Regarding Claims 12, 15, 16 and 18, they are analogous to 2, 5, 6 and 8 respectively and are rejected for the same reasons.
Claim(s) 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel et al. (US 2021/0406787 A1) in view of Agarwal (US 2012/0095585 A1) in view of Noland et al. (US 2017/0132200 A1) further in view of Volkov et al. (US 2021/0042684 A1).
	Regarding Claim 3, while the combination of Zittel/Agarwal/Noland teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 3 which states wherein the configuration data includes a set of application integrations, the method further comprising: connecting the workflow model to an audit application based on the set of application integrations.
	Volkov though, with the teachings of Zittel/Agarwal/Noland, teaches of
	wherein the configuration data includes a set of application integrations, the method further comprising: connecting the workflow model to an audit application based on the set of application integrations (Volkov: Para 0045-0046 via in at least The workflow alteration recommendation may include a forecast of various business metrics that are expected to be affected (and possibly improved) by alteration of the workflow in accordance with the selected use case(s) and machine learning model(s). The forecasted business metrics may include, for example, cost, accuracy, and project completion time. In certain embodiments, the recommendation may also display historical data, such as historical cost and automation data, that shows the impacts of prior alterations on the workflow…A user supplies a minimum acceptable accuracy level, and the graph automatically adjusts to recommend the highest level of automation that may be implemented while still maintaining the input accuracy across the project…)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zittel/Agarwal/Noland, with the teachings of Volkov in order to have wherein the configuration data includes a set of application integrations, the method further comprising: connecting the workflow model to an audit application based on the set of application integrations. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 4, the combination of Zittel/Agarwal/Noland/Volkov, teaches the limitations of Claim 4 which state calculating a performance metric for the workflow model that describes a measure of efficiency of performing a task using the workflow model relative to performing the task using an alternate method; and distributing a report to one or more users through the audit application based on the roles and permissions, the report including the performance metric (Volkov: Para 0046 via With reference to FIG. 6, a workflow alteration forecast and recommendation is displayed in accordance with one embodiment of the invention. In this particular example, the forecast and recommendation comprises a graph that charts the percentage of all tasks within a particular project that are automated against the anticipated accuracy. A user supplies a minimum acceptable accuracy level, and the graph automatically adjusts to recommend the highest level of automation that may be implemented while still maintaining the input accuracy across the project. In certain embodiments, costs for automation of a particular task may be lower than the costs of hiring a human worker to perform the task. Further, automated tasks may be completed more quickly and reliably than performing the same task with a human worker. Accordingly, the altered workflow may benefit the business in at least reduced cost and increased efficiency. The forecast may indicate a correlation between the degree of automation and the level of accuracy, as well as the point at which a particular degree of automation is able to provide task results conforming to a specified minimal acceptable accuracy level. However, the scenario may be imagined in which the cost of hiring a human worker to perform a particular task is actually less than a machine, such as, for example, due to the increased cost of reviewing the automated work product. In this scenario, a decrease in automation may actually be more beneficial to the business, and the system may provide no automation recommendation for this scenario. Such a scenario may be indicated by an upward sloping or flat accuracy curve with respect to percentage of automation).
	Regarding Claims 13 and 14, they are analogous to Claims 3 and 4 respectively and are rejected for the same reasons.
Claim(s) 7, 9, 10, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel et al. (US 2021/0406787 A1) in view of Agarwal (US 2012/0095585 A1) in view of Noland et al. (US 2017/0132200 A1) further in view of Johnson et al. (US 2011/0301996 A1).
	Regarding Claim 7, while the combination of Zittel/Agarwal/Noland teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 7 which state wherein the workflow model is a document workflow model and the multiple actions included in the multiple states of the document workflow model include subtasks for completing a document.
	Johnson though, with the teachings of Zittel/Agarwal/Noland, teaches of
	wherein the workflow model is a document workflow model and the multiple actions included in the multiple states of the document workflow model include subtasks for completing a document (Johnson: Para 0046 via FIG. 2 shows additional details of the workflow system 180 shown in FIG. 1. The workflow system 180 allows a workflow coordinator to define a workflow 210 that includes multiple tasks 220 that may be assigned to multiple participants 230. In the context of the content management system 170 shown in FIG. 1, a workflow is defined to process a document 152 in the content repository 150).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zittel/Agarwal/Noland, with the teachings of Johnson in order to have wherein the workflow model is a document workflow model and the multiple actions included in the multiple states of the document workflow model include subtasks for completing a document. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 9, while the combination of Zittel/Agarwal/Noland teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 9 which state distributing the notification to at least one user to complete a manual task included in the at least one action included in the notification or a computer system to complete an automated task included in the at least one action included in the notification.
	Johnson though, with the teachings of Zittel/Agarwal/Noland, teaches of
	distributing the notification to at least one user to complete a manual task included in the at least one action included in the notification or a computer system to complete an automated task included in the at least one action included in the notification (Johnson: Para 0056-0057 via Referring to FIG. 9, a method 900 begins by determining whether a task was completed by an automated task agent (step 910). If so (step 910=YES), the participant is notified of the task completion by the automated task agent (step 920). If the task was not completed by the automated task agent (step 910=NO), method 900 checks to see if the task was partially completed by the automated task agent (step 930). If so (step 930=NO), the participant is notified of the need to complete the task manually (step 940). If the task is partially completed by the automated task agent (step 930=YES), the participant is notified of the partial completion of the task by the automated task agent (step 950). The participant may then review what the automated task agent did in partially completing the task, and may manually complete the task. Method 900 is then done… Thus, without regard to whether the criteria in the task automation policy 242 is satisfied, the workflow system 180 may still review the participant history 182 and display suggested input to the user based on the participant history (step 1020). The participant may then manually complete the task (step 1030), and method 1000 is done.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zittel/Noland, with the teachings of Johnson in order to have distributing the notification to at least one user to complete a manual task included in the at least one action included in the notification or a computer system to complete an automated task included in the at least one action included in the notification. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 10, while the combination of Zittel/Agarwal/Noland teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 10 which state wherein the application includes a user interface (UI) that displays data and receives multiple inputs; and wherein the notification includes a link to a portion of the user interface that is used to complete the at least one action; the method further comprising; receiving an input in the UI that completes the at least one action; and transitioning the workflow model to a new state based on the input.
	Johnson though, with the teachings of Zittel/Agarwal/Noland, teaches of
	wherein the application includes a user interface (UI) that displays data and receives multiple inputs; and wherein the notification includes a link to a portion of the user interface that is used to complete the at least one action; the method further comprising; receiving an input in the UI that completes the at least one action; and transitioning the workflow model to a new state based on the input (Johnson: Para 0057 via FIG. 10 shows a method 1000 for a participant to perform a manual task. Method 1000 begins when a participant starts a manual task (step 1010). Even when the criteria in the task automation policy 242 is not satisfied, which means the task may not be automated, the task automation evaluation mechanism 240 in FIG. 2 can still provide valuable input to the participant that may help the participant complete a manual task. Thus, without regard to whether the criteria in the task automation policy 242 is satisfied, the workflow system 180 may still review the participant history 182 and display suggested input to the user based on the participant history (step 1020). The participant may then manually complete the task (step 1030), and method 1000 is done. Thus, even for manual tasks, the workflow system can help the participant by displaying suggested input based on the participant's history in performing similar tasks).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zittel/Agrawal/Noland, with the teachings of Johnson in order to have wherein the application includes a user interface (UI) that displays data and receives multiple inputs; and wherein the notification includes a link to a portion of the user interface that is used to complete the at least one action; the method further comprising; receiving an input in the UI that completes the at least one action; and transitioning the workflow model to a new state based on the input. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claims 17, 19 and 20, they are analogous to Claims 7, 9 and 10 respectively and are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leymann et al. (US 6,065,009) Events As Activities In Process Models Of Workflow Management Systems
Agarwal et al. (US 2012/0096463 A1) System And Method For Integrated Workflow Scaling
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623